Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 12, 2021

                                    No. 04-20-00391-CV

               IN THE ESTATE OF SHIRLEY L. WIATREK, DECEASED

                       From the County Court, Karnes County, Texas
                              Trial Court No. PR-2019-0025
                     The Honorable John D. Hutchinson, Judge Presiding


                                       ORDER

         Appellant’s motion for an extension of time to file her brief is GRANTED. Appellant’s
brief is due on or before March 12, 2021.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court